986 So.2d 671 (2008)
Conrad S.P. WILLIAMS, III
v.
James "Jimmy" FAHRENHOLTZ; and Jay Dardenne, in His Official Capacity as Secretary of State and Commissioner of Elections for the State of Louisiana.
No. 2008-C-1680.
Supreme Court of Louisiana.
July 30, 2008.
In re Fahrenholtz, James "Jimmy"; Defendant; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. J, No. 2008-7459; to the Court of Appeal, Fourth Circuit, No. 2008-CA-0961.
Denied.
WEIMER, J., would grant.